DETAILED ACTION
This office action is in response to the communication received on June 14, 2022 concerning application No. 16/645,181 filed on March 6, 2020.
	Claims 1-19 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/14/2022 in regards to the Information Disclosure Statement (IDS) have been fully considered. The submission of appropriate IDS’s overcome the objection previously set forth.
Applicant's arguments filed 06/14/2022 in regards to the 35 USC 112 rejections have been fully considered. The amendments to the claims have been entered and overcome all of the 35 USC 112b rejections previously set forth except for the rejection relating to “the path line” in claims 8 and 14, as that limitation is still recited.
Applicant's arguments filed 06/14/2022 regarding the Art Rejections have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “placing VMs upon the images in order to align said VMs with the basis vectors…establishing a linear strain time series for each VM, and establishing an angular strain time series on each VM”, examiner respectfully disagrees. [0056]-[0057] of Lysyanksy discloses calculating a strain parameter and displaying the strain parameter over time in both the longitudinal (linear) and transverse (angular) directions. [0033] discloses the longitudinal direction is along the main axis L in fig. 2 and the transverse direction is across (at an angle to) the main axis L in fig. 2. [0051] further discloses the parameters are calculated for each point inside ROI 132 at each time. Therefore strain in both the linear and angular direction is established for each VM. In regards to applicants arguments on pg. 7 that, “strain is applied to images, and not the VMs that are placed upon the images”, [0035]-[0037] discloses identifying features 136, 144 found within the image and indicating those features using small bullets. The bullets themselves are considered the virtual markers and they represent the location of the features 136, 144. [0043] further discloses the method of fig. 7 is used for assessing features 136, 144. Therefore, even if Lysyansky only teaches determining the strain for features 136, 144 because the bullets (virtual markers) represent the position of the features, the strain of the features also represents the strain of the bullets. Additionally, in regards to the VMs being aligned with the basis vectors, by placing the bullets within the coordinate plane of the image the bullets are now represented by coordinate points as shown in fig. 5 and have been aligned with the basis vectors (x-axis, y-axis). Examiner notes that the claim does not currently specify how the virtual markers are defined (what they look like) which leads to the interpretation that the virtual markers can be represented by any virtual marking that can accomplish the function of the claim. 
	In regards to applicants arguments on pg. 7, that the prior art fails to teach “determining kinematics of the tissue based on the linear and angular strains of the VMs”, examiner respectfully disagrees. As disclosed above, Lysyansky teaches determining linear and angular strains time series of VMs. [0009] of the present applications specification discloses “strain” is an example of a kinematic feature of the tissue. Therefore by determining a longitudinal strain and transverse strain the system of Lysyansky is determining kinematics of the tissue.
	For at least the above reasons the 35 USC 102/103 claim rejections of claims 1-19 stand. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 14 recite “determining kinematics of the tissue based at least on the linear strain times series for each VM and the angular strain time series on each VM”, which is considered new matter. [0012], [0013], and [0015] of the present applications specification disclose establishing/determining a linear strain time series for each VM and an angular strain time series for each VM but nowhere in the specification does it disclose kinematics of the tissue are determined based on the linear and angular strain time series.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining kinematics of the tissue based at least on the linear strain time series for each VM and the angular strain time series on each VM”, which is considered indefinite. It is not clear to the examiner whether further kinematics are being determined using the linear and angular strain time series or if the determined kinematics are the linear and angular strain time series. For the purpose of this office action it will be interpreted that the kinematics are the linear strain time series for each VM and the angular strain time series on each VM.
Claim 8 recites the limitation "the path line" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that a path line was drawn or obtained.
Claim 8 recites the limitation "the VM corners" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that VM corners were identified or labeled.
Claim 14 recites the limitation "the path line" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that a path line was drawn or obtained.
Claim 8 recites the limitation "the VM corners" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that VM corners were identified or labeled.
Claims 8 and 14 recite the limitation “correlating the path line of the VM corners for each VM” which is considered indefinite. It is not clear to the examiner how the path line can be correlated with the VM corners when the line before in each claim recites “corners of the images” not of the VMs. Thereby making it appear as though the VMs do not have corners at all. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lysyansky et al. (US 20040143189, hereinafter Lysyansky).
Regarding claim 8, Lysyansky teaches a non-transitory computer readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor associated with a computing device ([0029] discloses “the processor 116 is adapted to perform one or more processing operations on the acquired ultrasound information” meaning it has instructions stored thereon in order to perform the processing), performs a method comprising
obtaining an image time series (step 170 in fig. 7, [0043]) comprising a plurality of images ([0034]-[0038] disclose the obtained ultrasound data represents a temporal sequence of B-mode images or frames 130 and that frame 130 represents at least two or more consecutive frames); 
determining a dimension of the images ([0032] discloses the analysis is performed on two-dimensional images and fig. 5 shows an XY plane that is used to locate the feature locations within the image meaning the dimension of the space is in 2D); 
forming a coordinate system to determine basis vectors (fig. 5 shows one of the virtual markers located within a coordinate plane meaning the system generates a coordinate system for the image which by definition means the basis vectors are determined as the basis vectors are a set of vectors that make up the coordinate system space, in this case the X and Y axis); 
organizing the images into a time series of pairs ([0037]-[0038] discloses a current and a consecutive frame are used making the two frames a time series pair and because the frames are only compared from the current frame to the next consecutive frame the image frames remain a pair); 
performing particle image velocimetry (PIV)-based or any other cross-correlation analysis on each pair to obtain a displacement vector field time series ([0036] discloses “an image processing algorithm was developed to recognize and select the features 136” and [0040] equation 1 was used to identify the 2D velocity vector between the first and second location of a specific feature, the velocity vector represents the displacement between the first and second location in the frames obtained over time);Application Scrial No.: TIBD Filing Date: TBD
forming virtual markers (VMs) on the images such that VM segments formed by corners of the images align with the basis vectors ([0035]-[0037] disclose that features 136 and 142 in the current frame are illustrated using small bullets, by placing the small bullets within the image frame the system is aligning the bullets to the basis vectors that make up the image frame, drawing segments virtually and horizontally across the bullets from the corners of the images shows the virtual marker is aligned with the basis vectors (x and y axis)); 
correlating the path line of the VM corners for each VM using the displacement vector field time series ([0040] and fig. 5 disclose velocity vector 156 which shows that path line from the first location of the feature to the second location of the feature, and that the velocity vector 156 is determined for each feature 136 in fig. 3); 
determining a linear strain time series for each VM ([0057] and fig. 10 show the longitudinal strain over time of the sample points which is seen as the same as linear strain); 
determining an angular strain time series for each VM ([0057] and fig. 10 disclose that the transverse components of strain can also be shown. Transverse strain occurs across the main axis L meaning it is representative of the shear strain on the heart which alters the angle of the features. By calculating the transverse strain the system is also calculating the change in angle of the features [0033]); 
determining kinematics of the tissue based at least on the linear strain time series for each VM and the angular strain time series of each VM ([0051] discloses using equation 6 to calculate the strain and [0056]-[0057] and fig. 10 disclose calculating and illustrating the longitudinal and transverse strain parameters. Fig. 10 represents the time series. [0009] of the present applications specification discloses “strain” is an example of a kinematic feature of the tissue, therefore by determining a longitudinal strain and transverse strain the system of Lysyansky is determining kinematics of the tissue); and 
recording and displaying the kinematics of said tissue ([0049] discloses the data is displayed on display 118 and archived in a storage medium, [0058] discloses “displaying the data of figs. 8-13 on a display system 118”).

Regarding claim 14, Lysyansky teaches a method for determining tissue kinematics (Abstract), comprising: 
obtaining an image time series (step 170 in fig. 7, [0043]) comprising a plurality of images ([0034]-[0038] disclose the obtained ultrasound data represents a temporal sequence of B-mode images or frames 130 and that frame 130 represents at least two or more consecutive frames); 
determining a dimension of the images ([0032] discloses the analysis is performed on two-dimensional images and fig. 5 shows an XY plane that is used to locate the feature locations within the image meaning the dimension of the space is in 2D); 
forming a coordinate system to determine basis vectors (fig. 5 shows one of the virtual markers located within a coordinate plane meaning the system generates a coordinate system for the image which by definition means the basis vectors are determined as the basis vectors are a set of vectors that make up the coordinate system space, in this case the X and Y axis); 
organizing the images into a time series of pairs ([0037]-[0038] discloses a current and a consecutive frame are used making the two frames a time series pair and because the frames are only compared from the current frame to the next consecutive frame the image frames remain a pair); 
performing particle image velocimetry (PIV)-based or any other cross-correlation analysis on each pair to obtain a displacement vector field time series ([0036] discloses “an image processing algorithm was developed to recognize and select the features 136” and [0040] equation 1 was used to identify the 2D velocity vector between the first and second location of a specific feature, the velocity vector represents the displacement between the first and second location in the frames obtained over time); 
forming virtual markers (VMs) on the images such that VM segments formed by corners of the images align with the basis vectors ([0035]-[0037] disclose that features 136 and 142 in the current frame are illustrated using small bullets, by placing the small bullets within the image frame the system is aligning the bullets to the basis vectors that make up the image frame, drawing segments virtually and horizontally across the bullets from the corners of the images shows the virtual marker are aligned with the basis vectors (x-axis and y-axis)); 
correlating the path line of the VM corners for each VM using the displacement vector field time series ([0040] and fig. 5 disclose velocity vector 156 which shows that path line from the first location of the feature to the second location of the feature, and that the velocity vector 156 is determined for each feature 136 in fig. 3); 
determining a linear strain time series for each VM ([0057] and fig. 10 show the longitudinal strain over time of the sample points which is seen as the same as linear strain); 
determining an angular strain time series for each VM ([0057] and fig. 10 disclose that the transverse components of strain can also be shown. Transverse strain occurs across the main axis L meaning it is representative of the shear strain on the heart which alters the angle of the features. By calculating the transverse strain the system is also calculating the change in angle of the features [0033]); 
determining kinematics of the tissue based at least on the linear strain time series for each VM and the angular strain time series of each VM ([0051] discloses using equation 6 to calculate the strain and [0056]-[0057] and fig. 10 disclose calculating and illustrating the longitudinal and transverse strain parameters. Fig. 10 represents the time series. [0009] of the present applications specification discloses “strain” is an example of a kinematic feature of the tissue, therefore by determining a longitudinal strain and transverse strain the system of Lysyansky is determining kinematics of the tissue); and 
recording and displaying the kinematics of said tissue ([0049] discloses the data is displayed on display 118 and archived in a storage medium, [0058] discloses “displaying the data of figs. 8-13 on a display system 118”).
Regarding claims 9 and 15, Lysyansky teaches the non-transitory computer-readable storage medium of claim 8 and method of claim 14, as set forth above. Lysyansky further teaches the image is obtained from a group consisting of: ultrasound, magnetic resonance imaging (MRI), and computed tomography (CT) scan ([0028] discloses the image is obtained using ultrasound).
Regarding claims 10 and 16, Lysyansky teaches the non-transitory computer-readable storage medium of claim 8 and method of claim 14, as set forth above. Lysyansky further teaches determination of spatial variation of the tissue kinematics by using multiple VMs (Abstract, [0011], [0046], [0058], disclose a continuous spatial velocity distribution of the features 136 is reconstructed using the velocity vectors of the features 136).
Regarding claims 11 and 17, Lysyansky teaches the non-transitory computer-readable storage medium of claim 8 and method of claim 14, as set forth above. Lysyansky further teaches determination of temporal variation of the tissue kinematics by using multiple VMs (Abstract, [0011], [0052], [0054], [0060] disclose a continuous temporal velocity distribution of the features 136 is reconstructed using the velocity vectors of the features 136).
Regarding claims 12 and 18, Lysyansky teaches the non-transitory computer-readable storage medium of claim 8 and method of claim 14, as set forth above. Lysyansky further teaches determination of both spatial and temporal variation of the tissue kinematics by using multiple VMs ([Abstract], [0011], disclose both spatial and temporal velocity distributions of the features 126 are reconstructed using the velocity vectors of the features 136).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysyansky et al. (US 20040143189, hereinafter Lysyansky) in view of Pedrizzetti et al. (US 20150335308, hereinafter Pedrizzetti).
Regarding claim 1, Lysyansky teaches a system for imaging a tissue (Abstract), comprising: 
an apparatus for obtaining an image time series of the tissue, the image time series comprising a plurality of images (ultrasound system 100 in fig. 1, specifically transducer 104. [0011] discloses sequential frames of data are used and [0034]-[0038] disclose the obtained ultrasound data represents a temporal sequence of B-mode images or frames 130 and that frame 130 represents at least two or more consecutive frames), 
an image processing apparatus (the circuitry of ultrasound system 100) for determining a virtual marker (VM) (136 in fig. 3 and 142, 144 in fig. 4), said image processing apparatus is configured for: 
forming a coordinate system for determination of basis vectors (fig. 5 shows one of the virtual markers located within a coordinate plane meaning the system generates a coordinate system for the image which by definition means the basis vectors are determined as the basis vectors are a set of vectors that make up the coordinate system space, in this case the X and Y axis), 
organizing said images into a time series of pairs ([0037]-[0038] discloses a current and a consecutive frame are used making the two frames a time series pair and because the frames are only compared from the current frame to the next consecutive frame the image frames remain a pair), 
performing an image analysis, to obtain a vector field time series ([0038] discloses a cross-correlation technique is used to analyze the images and [0036] discloses “an image processing algorithm was developed to recognize and select the features 136”, [0040] equation 1 was used to identify the 2D velocity vector between the first and second location of a specific feature, the velocity vector represents the displacement between the first and second location in the frames obtained over time. Based on the use of the term “such as” the use of PIV for image analysis is not currently required), 
placing VMs upon the images in order to align said VMs with the basis vectors ([0035]-[0037] disclose that features 136 and 142 in the current frame are illustrated using small bullets, by placing the small bullets within each image frame the system is aligning the bullets to the basis vectors that make up each image frame), 
determining instantaneous dimension components of each VM (fig. 5 and [0038]-[0040] disclose the feature locations are plotted on a graph 150 and the distance between the first and second feature locations is measured meaning the dimensional components along the X and Y axis are known for both the first and second feature location), 
establishing a linear strain time series for each VM ([0057] and fig. 10 show the longitudinal strain over time of the sample points which is seen as the same as linear strain), and 
establishing an angular strain time series on each VM ([0057] and fig. 10 disclose that the transverse components of strain can also be shown. Transverse strain occurs across the main axis L meaning it is representative of the shear strain on the heart at an angle to the main axis. By calculating the transverse strain the system is also calculating the movement (change in angle) of the features relative to the main axis [0033]), and 
determining kinematics of the tissue based at least on the linear strain time series for each VM and the angular strain time series of each VM ([0051] discloses using equation 6 to calculate the strain and [0056]-[0057] and fig. 10 disclose calculating and illustrating the longitudinal and transverse strain parameters. Fig. 10 represents the time series. [0009] of the present applications specification discloses “strain” is an example of a kinematic feature of the tissue, therefore by determining a longitudinal strain and transverse strain the system of Lysyansky is determining kinematics of the tissue); and
a display apparatus for recording and displaying the kinematics of the tissue ([0049] discloses the data is displayed on display 118 and archived in a storage medium, [0058] discloses “displaying the data of figs. 8-13 on a display system 118”).
Lysyansky does not specifically teach the image analysis comprises particle image velocimetry.
However,
Pedrizzetti in a similar field of endeavor teaches performing particle image velocimetry (PIV) to obtain vector field time series ([0011] discloses “a time series of velocity vector fields will then be determined from these images by way of Particle Image Velocimetry” also see [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lysyansky to have the image analysis comprise particle image velocimetry. Such a modification amounts to simple substitution of the known cross-correlation image processing algorithm of Lysyansky for the particle Velocimetry (PIV) image processing algorithm of Pedrizzetti to achieve the predictable results of determining the vector field time series from the obtained images.  
Regarding claims 2, Lysyansky in view of Pedrizzetti teaches the system of claim 1, as set forth above. Lysyansky further teaches the image is obtained from a group consisting of: ultrasound, magnetic resonance imaging (MRI), and computed tomography (CT) scan ([0028] discloses the image is obtained using ultrasound).
Regarding claims 3, Lysyansky in view of Pedrizzetti teaches the system of claim 1, as set forth above. Lysyansky further teaches determination of spatial variation of the tissue kinematics by using multiple VMs (Abstract, [0011], [0046], [0058], disclose a continuous spatial velocity distribution of the features 136 is reconstructed using the velocity vectors of the features 136).
Regarding claims 4, Lysyansky in view of Pedrizzetti teaches the system of claim 1, as set forth above. Lysyansky further teaches determination of temporal variation of the tissue kinematics by using multiple VMs (Abstract, [0011], [0052], [0054], [0060] disclose a continuous temporal velocity distribution of the features 136 is reconstructed using the velocity vectors of the features 136).
Regarding claims 5, Lysyansky in view of Pedrizzetti teaches the system of claim 1, as set forth above. Lysyansky further teaches determination of both spatial and temporal variation of the tissue kinematics by using multiple VMs ([Abstract], [0011], disclose both spatial and temporal velocity distributions of the features 126 are reconstructed using the velocity vectors of the features 136).
Regarding claim 7, Lysyansky in view of Pedrizzetti teaches the system of claim 1, as set forth above. Lysyansky further teaches the system comprises a computer ([0029], processor 116 in fig. 1 performs the functions of a computer and is therefore a computer).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysyansky in view of Pedrizzetti as applied to claim 1 above, and further in view of Lo Nero et al. (EP 1876567, hereinafter Lo Nero).
Regarding claims 6, Lysyansky teaches the system of claim 1, as set forth above. Lysyansky does not specifically teach the image processing apparatus is further configured for populating images with artificial particles.
However,
Lo Nero in a similar field of endeavor teaches an image processing apparatus is further configured for populating images with artificial particles ([0149] disclose the border line and reference points are superimposed in the displayed B-mode image, by superimposing the displayed image with highlighted lines and points artificial particles are being populated into the images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lysyansky in view of Pedrizzetti to have the image processing apparatus be configured for populating images with artificial particles. The motivation to apply the known technique of populating images with artificial particles of Lo Nero to the system of Lysyansky in view of Pedrizzetti would be to allow for the predictable results of having the user be able to follow a specific region during the procedure.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysyansky in view of Lo Nero et al. (EP 1876567, hereinafter Lo Nero).
Regarding claims 13 and 19, Lysyansky teaches the non-transitory computer-readable storage medium of claim 8, and method of claim 14, as set forth above. Lysyansky does not specifically teach populating images with artificial particles.
However,
Lo Nero in a similar field of endeavor teaches populating images with artificial particles ([0149] disclose the border line and reference points are superimposed in the displayed B-mode image, by superimposing the displayed image with highlighted lines and points artificial particles are being populated into the images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable storage medium and method disclosed by Lysyansky to populate images with artificial particles. The motivation to apply the known technique of populating images with artificial particles of Lo Nero to non-transitory computer readable storage medium and method of Lysyansky would be to allow for the predictable results of having the user be able to follow a specific region during the procedure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B./Examiner, Art Unit 3793         

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791